Name: Regulation (EU) 2019/492 of the European Parliament and of the Council of 25 March 2019 amending Regulation (EC) No 391/2009 with regard to the withdrawal of the United Kingdom from the Union (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: European construction;  technology and technical regulations;  transport policy;  Europe;  maritime and inland waterway transport
 Date Published: nan

 27.3.2019 EN Official Journal of the European Union LI 85/5 REGULATION (EU) 2019/492 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 March 2019 amending Regulation (EC) No 391/2009 with regard to the withdrawal of the United Kingdom from the Union (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union. The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement, or failing that, two years after that notification, namely from 30 March 2019, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (2) Regulation (EC) No 391/2009 of the European Parliament and of the Council (3) and Directive 2009/15/EC of the European Parliament and of the Council (4) together constitute the regulatory framework for the activities of recognised ship inspection, survey and certification organisations. (3) In accordance with Article 8(1) of Regulation (EC) No 391/2009, ship inspection, survey and certification organisations recognised at Union level by the Commission (recognised organisations) are to be assessed on a regular basis and at least every two years by the Commission, together with the Member State that submitted the relevant request for recognition of the organisation. (4) For reasons of equal treatment, organisations which were initially recognised by the relevant Member State in accordance with Council Directive 94/57/EC (5) and currently enjoy Union recognition under Article 15(1) of Regulation (EC) No 391/2009 are to be assessed by the Commission together with the Member State which initially recognised those organisations. (5) In accordance with Articles 7 and 8 of Regulation (EC) No 391/2009, in order to continue to benefit from Union recognition, recognised organisations must continue to fulfil the requirements and minimum criteria set out in Annex I to that Regulation. This is verified through the continuous assessment carried out by the Commission, together with the relevant Member State, in accordance with Article 8(1) of that Regulation. Therefore, regular assessments play an important role for continued recognition of organisations. (6) Following its withdrawal from the Union, the United Kingdom will no longer be able to participate in the assessments carried out pursuant to Article 8(1) of Regulation (EC) No 391/2009. (7) The recognised organisations which were initially recognised by the United Kingdom currently enjoy Union recognition and have been entrusted by other Member States with duties in relation to the inspection, survey and certification of ships, in accordance with Article 3(2) of Directive 2009/15/EC. Article 8(1) of Regulation (EC) No 391/2009 should therefore be amended in order to ensure that those organisations will continue to be subject to assessment in accordance with the requirements of that provision. (8) The monitoring and oversight obligations that Member States currently have to fulfil under Article 9 of Directive 2009/15/EC should also be taken into account. In this regard, the assessment of recognised organisations under Regulation (EC) No 391/2009 should be conducted by the Commission together with the Member State or Member States which authorised the relevant recognised organisation in accordance with Article 3(2) of Directive 2009/15/EC. (9) In order to ensure the coordination of national and Union activities with regard to the monitoring of recognised organisations, the Commission should consult with experts and identify and exchange good practices to avoid duplication of work and to make best use of existing capacities and resources. (10) This Regulation should enter into force as a matter of urgency on the day following that of its publication in the Official Journal of the European Union and should apply from the day following that on which Regulation (EC) No 391/2009 ceases to apply to the United Kingdom, HAVE ADOPTED THIS REGULATION: Article 1 In Article 8 of Regulation (EC) No 391/2009, paragraph 1 is replaced by the following: 1. All recognised organisations shall be assessed by the Commission, together with the Member State or Member States which authorised them in accordance with Article 3(2) of Directive 2009/15/EC, on a regular basis and at least every two years, to verify that they meet the obligations under this Regulation and fulfil the minimum criteria set out in Annex I to this Regulation. The assessment shall be confined to those activities of the recognised organisations, which fall within the scope of this Regulation. Article 2 The Commission shall report to the European Parliament and to the Council on the effects of this Regulation not later than three years following its date of application. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the day following that on which Regulation (EC) No 391/2009 ceases to apply to the United Kingdom. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 25 March 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) OJ C 62, 15.2.2019, p. 298. (2) Position of the European Parliament of 13 March 2019 (not yet published in the Official Journal) and decision of the Council of 19 March 2019. (3) Regulation (EC) No 391/2009 of the European Parliament and of the Council of 23 April 2009 on common rules and standards for ship inspection and survey organisations (OJ L 131, 28.5.2009, p. 11). (4) Directive 2009/15/EC of the European Parliament and of the Council of 23 April 2009 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (OJ L 131, 28.5.2009, p. 47). (5) Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (OJ L 319, 12.12.1994, p. 20).